Stephens, J.
1. Where the amount of a judgment in favor of a plaintiff has been paid and accepted by the plaintiff in full settlement of all claims of the plaintiff against the defendant, any error prejudicial to the plaintiff which may have affected the judgment is thereby necessarily waived, and is not a matter of which the plaintiff has any right to complain. Owens v. Read Phosphate Co., 115 Ga. 768 (42 S. E. 62) ; Kitchens v. State, 4 Ga. App. 440 (61 S. E. 736). This is true notwithstanding the plaintiff, in accepting the settlement and releasing the defendant from further obligation to the plaintiff, may have reserved his right to except, on appeal or otherwise, from the judgment.
2. Where, on the hearing of an appeal to the superior court made by a claimant from an award of compensation made to him by the Department of Industrial Relations, it is made to appear that the claimant has accepted the amount of the award in final settlement of all claims for compensation for the alleged injury, “subject to review as provided by law,” it is not error for the court to dismiss the appeal.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.